Case 8:17-cv-02693-CBD Document 34 Filed 02/27/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KIM DANIEL
Plaintiff
vs. : Case No.: 8:17-cv-02693-PWG
MORAN FOODS LLC, SUPERVALU
d/b/a SAVE-A-LOT
Defendant

PLAINTIFF’S PROPOSED QUESTIONS TO JURORS ON VOIR DIRE

Ladies and Gentlemen:

VOIR DIRE QUESTIONS

1. Do any of you, or any member of your immediate family (husband, wife, parents,
children, sisters, brothers, or in-laws), know or have/had any social, medical, business,
employment, professional or any other type of relationship with any of the following persons? If

so, please stand, and give your name and juror number:

a) The Plaintiff: Kim L. Daniel;

b} The attorney for the Plaintiff: Shakétta A. Denson (Chimber) of Chasen Boscolo
Injury Lawyers or any other lawyers or other employees of that firm;

c) The attorney for Defendant: Christopher R. Dunn of DeCaro Doran Siciliano

Gallagher & DeBlasis LLP or any other lawyers or other employees of that firm.

2. Do you, or any member of your immediate family or close friends know the witnesses in
this case, (read witnesses) or any of their friends or family members, either professionally or

socially. If so, please state:
Case 8:17-cv-02693-CBD Document 34 Filed 02/27/19 Page 2 of 5

a) the person who possesses that knowledge and, if not you, the person's relationship
to you;
b) with whom that person is acquainted;

c) whether that acquaintance would in any way affect your ability to be fair and impartial.

3. Are you, or any member of your immediate family or close friends currently employed by
or have ever been employed by, affiliated with, or associated with Save A Lot. If so, state:
a) the person employed by Save A Lot and, if not you, the person's relationship to you:
b) the dates of the employment:
c) a brief job description; and

d) whether that employment would in any way affect your ability to be fair and impartial.

4. Have you or any member of your immediate family or close friends worked in a Save A
Lot or other grocery store or pharmacy? If so, state:
a) (if not you) that person's relationship to you;
b) the dates of the employment:
c) a brief job description;
d) whether that employment relationship has been terminated and if so, the reasons for
the termination; and whether that employment would in any way affect your ability to

be fair and impartial.

5. Do any of you, or any member of your immediate family (husband, wife, parent, children,
sisters, brothers, or in-laws), own any stock or have any other financial interest in Save A Lot or

Moran Foods, LLC? If so, please stand, and give your name and juror number.
Case 8:17-cv-02693-CBD Document 34 Filed 02/27/19 Page 3 of 5

6. Does any member of the jury panel know any of the following medical doctors or have
you ever been treated by someone associated with their medical practice?

(Joel D. Fechter, MD.)

7. Does anyone here know any of the other prospective jurors here today? If so, please
stand, and give your name and juror number? If so:
a) Whom do you know?
b) State the nature of your relationship or acquaintance.
c) Do you feel that such a relationship or acquaintance with any of these people might
affect or influence your rendering an impartial verdict or the awarding of fair and

adequate damages, if the evidence so warrants?

8. Have any of you ever served on a jury before? If the answer is in the affirmative, was it a
criminal or civil jury? Was there anything about that experience that might affect or influence
your rendering an impartial verdict or the awarding of fair and adequate damages, if the

evidence so warrants?

  
  

 
 

atta A. Denson (#19668)
BOSCOLO

Greenbelt, Maryland 20770

(301) 220-0050

(301) 474 1230 (fax)

sdenson@chasenboscolo.com

Counsel for Kim Daniel

 
Case 8:17-cv-02693-CBD Document 34 Filed 02/27/19 Page 4 of 5

PROPOSED VOIR DIRE (Plaintiff)

1.

10.

Has anyone here ever been involved in a personal injury claim? Would it affect your
impartiality in this case?

Do any of you or a close relative of yours have legal training or work in a law office?
If so, please state the relationship and name of the employer.

Are any of you or a close relative of yours trained or employed in the field of
medicine or a health related fields?

Have any of you ever been employed by an organization which handles claims,
including injury claims?

Have any of you ever served as a juror in this jurisdiction or in any other jurisdiction
prior to their service in this term of court?

Is there anyone here who has suffered an injury to his or her knees that required
médical attention?

Does any prospective juror have any opinion, one way or the other, that the current
system of compensating personal injury victims is not satisfactory and should be
reformed in some manner? Counsel requests leave to ask follow-up questions.

Does any prospective juror have a family member or close personal friend who has

' expressed strong, negative feelings about lawyers? Counsel requests leave to ask

follow-up questions.

Does any prospective juror believe that a person who brings a claim for money
damages for injuries suffered in a personal injury claim should only be compensated
for lost wages and medical expenses?

Does any prospective juror believe that it is wrong to allow money damages to
compensate an injured person for physical injuries, mental pain, fright, nervousness,

indignity, humiliation, embarrassment, and insult.
11,

12.

13.

14.

15.

16.

Case 8:17-cv-02693-CBD Document 34 Filed 02/27/19 Page 5of5

At the end of the case, | will instruct you as to the law of the case. You are compelled
to apply the law as | explain it. Does any prospective juror feel that they will be
unable to apply the law as | explain it if you do not agree with the law or feel that it
does not make sense?

Does any prospective juror have any strong beliefs that prevent them from sitting in
judgment of another person?

is there any prospective juror who could not render a fair and just verdict based
solely on the evidence presented in the case?

If any prospective juror were a party to this case, is there any reason whatsoever
why you would not want yourself to serve as a juror?

Is there anything in the background of any prospective juror that you think the court
and the attorneys should know about which might affect your ability to be a fair and
impartial juror in this case?

Does any prospective juror, after having heard the brief facts of this case, and the
questions that have now been asked, have any opinion which would prevent him or

her from fairly considering all of the issues to be presented in this case?
